Title: William B. Giles to James Madison, 10 August 1829
From: Giles, William Branch
To: Madison, James


                        
                            
                                My Dear Sir and Madam,
                            
                            
                                
                                    Richmond
                                
                                August 10th 1829.
                            
                        
                         Permit me to assure you, I was very much gratified, that your District had honored the state so far, as to
                            place you, Sir, in the Convention for altering, or amending the Constitution. It is at the same time with sincere sorrow
                            and concern I have learnt; that the state of your health has, since that time, been impaired by indisposition; but I
                            earnestly hope; that it is already completely restored, or will be at least so far improved, as to enable you to take your
                            seat in the Convention, and to afford that important service to the state, which it justly anticipates from your weight of
                            character, superior intelligence, and long experience in public affairs. I beg leave also, Sir, and Madam, to assure you
                            that I still recollect, with affectionate sensibilities your kind attentions during a long personal acquaintance, and that
                            it would now afford me great pleasure, if yourselves and inmates would consent to become members of my family, and to
                            accept a chamber in the government house during the session of the approaching Convention. That position would afford you
                            some accommodations, which it might be difficult to obtain in any house of public entertainment in the City. It is
                            retired, near the Capitol, and would afford you opportunities of receiving visits from your numerous friends, with more
                            ease and convenience to yourselves, than perhaps elsewhere. Permit me to press your acceptance of this invitation, and to
                            assure you in so doing, you would afford the sincerest pleasure to myself, as well as to every member of my family. Be
                            pleased Sir, and Madam, to accept my respectful and friendly regards.
                        
                        
                            
                                Wm. B. Giles
                            
                        
                    